DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments filed 5/6/2021
Applicant’s amendments correct the previous informalities. The corresponding 112b rejections are withdrawn.
Applicant’s amendment invalidates the previous 112f statement, and therefore said statement is withdrawn.
Applicant’s amendments overcome the previous rejections of record. However, as necessitated by the amendment, the claims below are newly rejected over Redwine (US 4467703) in view of Croci (US 7931126) as described below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-10, 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redwine et al (US 4467703) in view of Croci (US 7931126).

Regarding claim 1, Redwine (FIGs 1-6) discloses “A high-pressure pump (abstract; pump is seen to be “high pressure” as pumps increase pressure) comprising: 

a tubular portion (78 and 80 shown to have tubular portions in FIGs 5-6) that forms a discharge passage (outlet of 90), which is configured to conduct the fuel discharged from the pressurizing chamber (via 90); 
a seat portion (14) that includes: 
an upstream passage (where 94 resides), which connects between the discharge passage and the pressurizing chamber (see FIG 1) ; and 
a valve seat (unnumbered seat sleeve located in 94), which is formed on a side (upper right side) of the upstream passage where the discharge passage is located (see FIG 1); 
a valve (90)…” 
Redwine is silent regarding “[a valve] that includes: 
a valve main body that slidably contacts an inner peripheral wall of the tubular portion through an outer periphery of the valve main body such that axial movement of the valve main body is guided by the inner peripheral wall of the tubular portion while the valve main body is configured to contact the valve seat; and 
a plurality of primary passages that are formed at the valve main body and are located between the valve main body and the inner peripheral wall of the tubular portion, wherein the plurality of primary passages is configured to move integrally with the valve main body and conduct the fuel from one side of the valve main body, at which the valve seat is located, to another side of the valve main body, which is opposite to the valve seat; and 
a stopper that includes: 
a stopper main body that is formed separately from the tubular portion, wherein the stopper main body is located on the another side of the valve that is opposite to the valve seat; 

a secondary passage that is formed at the stopper main body and is configured to conduct the fuel from one side of the stopper main body, at which the valve is located, to another side of the stopper main body, which is opposite to the valve, wherein: 
the plurality of primary passages is located on one side of the movement limit surface where the valve seat is located; 
the secondary passage is located on another side of the movement limit surface, which is opposite to the valve seat;
the plurality of primary passages is arranged in a circumferential direction of the valve main body
the valve has a contact surface that is planar and extends across a central axis of the valve in a direction perpendicular to the central axis of the valve; and 
when the contact surface of the valve contacts the movement limit surface of the stopper, an annular passage, which communicates between the plurality of primary passages and the secondary passage, is formed to circumferentially extend all around the movement limit surface.”
However, Croci (FIG 1, applying the variant form FIGs 1b-1c) teaches a check valve (11, 8) for pressurized fluid (functionally analogous to Redwine), comprising  
“a valve main body (FIG 1b) that slidably contacts an inner peripheral wall of the tubular portion (see FIGs 2-4) through an outer periphery (7) of the valve main body such that axial movement of the valve main body is guided by the inner peripheral wall of the tubular portion 
a plurality of primary passages (14) that are formed at the valve main body and are located between the valve main body and the inner peripheral wall of the tubular portion (they are located radially between, wherein the plurality of primary passages is configured to move integrally with the valve main body and conduct the fuel (in FIG 4) from one side (above) of the valve main body, at which the valve seat is located, to another side (below) of the valve main body, which is opposite to the valve seat; and 
a stopper (11) that includes: 
a stopper main body (where 11 is pointing) that is formed separately from the tubular portion (see FIG 1), wherein the stopper main body is located on the another side (below) of the valve that is opposite to the valve seat (see FIG 2); 
a movement limit surface (top surface of 13) that is planar (is planar in FIG 1) and extends across a central axis of the stopper in a direction perpendicular to the central axis of the stopper (has a cross section that extends about the vertical central valve axis), wherein the movement limit surface is configured to limit movement of the valve in a direction away from the valve seat when the movement limit surface contacts the valve (see FIG 4); and 
a secondary passage (14’) that is formed at the stopper main body (see FIGs) and is configured to conduct the fuel from one side (above) of the stopper main body, at which the valve is located (see FIGs), to another side (below) of the stopper main body, which is opposite to the valve (see FIGs), wherein: 
the plurality of primary passages (14) is located on one side of the movement limit surface where the valve seat is located (4 and 14 are both above top surface of 13); 

the plurality of primary passages (14) is arranged in a circumferential direction of the valve main body; (see FIG 1c)
the valve has a contact surface (bottom face of 9) that is planar (planar in FIG 1b) and extends across a central axis of the valve in a direction perpendicular to the central axis of the valve (has a cross section that extends about the vertical central valve axis); and 
when the contact surface of the valve contacts the movement limit surface of the stopper (FIG 4), an annular passage (flow path inner bound by 9, 13 and outer bound by the inner wall of 1), which communicates between the plurality of primary passages and the secondary passage (see FIG 4), is formed to circumferentially extend all around the movement limit surface (understood to occur in FIG 4 in a similar manner as the applicant).”
It would have been obvious, at the time of filing, to modify the pump system of Redwine to, instead of the valve present in Redwine, utilize the valve assembly of Croci such that the apparatus comprises “[a valve] that includes: 
a valve main body that slidably contacts an inner peripheral wall of the tubular portion through an outer periphery of the valve main body such that axial movement of the valve main body is guided by the inner peripheral wall of the tubular portion while the valve main body is configured to contact the valve seat; and 
a plurality of primary passages that are formed at the valve main body and are located between the valve main body and the inner peripheral wall of the tubular portion, wherein the plurality of primary passages is configured to move integrally with the valve main body and conduct the fuel from one side of the valve main body, at which the valve seat is located, to another side of the valve main body, which is opposite to the valve seat; and 

a stopper main body that is formed separately from the tubular portion, wherein the stopper main body is located on the another side of the valve that is opposite to the valve seat; 
a movement limit surface that is planar and extends across a central axis of the stopper in a direction perpendicular to the central axis of the stopper, wherein the movement limit surface is configured to limit movement of the valve in a direction away from the valve seat when the movement limit surface contacts the valve; and 
a secondary passage that is formed at the stopper main body and is configured to conduct the fuel from one side of the stopper main body, at which the valve is located, to another side of the stopper main body, which is opposite to the valve, wherein: 
the plurality of primary passages is located on one side of the movement limit surface where the valve seat is located; 
the secondary passage is located on another side of the movement limit surface, which is opposite to the valve seat;
the plurality of primary passages is arranged in a circumferential direction of the valve main body
the valve has a contact surface that is planar and extends across a central axis of the valve in a direction perpendicular to the central axis of the valve; and 
when the contact surface of the valve contacts the movement limit surface of the stopper, an annular passage, which communicates between the plurality of primary passages and the secondary passage, is formed to circumferentially extend all around the movement limit surface”, 
to provide an alternative check valve that redistributes flow stresses (Croci Column 2 lines 36-46), which is seen as desirable in Redwine.

Regarding claim 2, Croci (FIG 1, applying the variant form FIGs 1b-1c) teaches “wherein the plurality of primary passages is arranged at equal intervals in the circumferential direction of the valve main body (see FIG 1c).”

Regarding claim 5, Croci (FIG 1, applying the variant form FIGs 1b-1c) teaches “wherein: the valve further includes a valve extension (9) that extends from the valve main body toward the stopper (see FIG 2); and the annular passage is formed at an outside of the valve extension when the valve extension contacts the movement limit surface (see FIG 4).”

Regarding claim 6, Croci (FIG 1, applying the variant form FIGs 1b-1c) teaches “further comprising a spring (15) that is configured to urge the valve toward the valve seat (see FIG 2), wherein an inner peripheral surface of the spring is configured to contact an outer peripheral wall of the valve extension (spring tightly sleeves 9, see FIGs, seen as capable of contact and therefore “configured to contact”).”

Regarding claim 8, Croci (FIG 1, applying the variant form FIGs 1b-1c) teaches “wherein: the stopper (11) further includes a stopper extension (13) that extends from the stopper main body toward the valve (see FIG 2) and has the movement limit surface at a distal end part (top end) of the stopper extension (13 defines movement limit surface); and the annular passage is formed at an outside of the stopper extension (around 13) when the valve contacts the movement limit surface (as set forth above).”

Regarding claim 9, Croci (FIG 1, applying the variant form FIGs 1b-1c) teaches “further comprising a spring (15) that is configured to urge the valve toward the valve seat (see FIG 2), wherein an inner peripheral surface of the spring is configured to contact an outer peripheral wall of the stopper 

Regarding claim 10, Croci (FIG 1, applying the variant form FIGs 1b-1c) teaches “wherein the stopper (11) is configured such that the stopper main body (base where 11 is pointing) is supported by the inner peripheral wall of the tubular portion (see FIG 2).”

Regarding claim 12, Croci (FIG 1, applying the variant form FIGs 1b-1c) teaches “wherein: an outer periphery (7) of the valve is configured to slide along the tubular portion (see FIGs 2-4); and the plurality of primary passages (14) is radially inwardly recessed from the outer periphery of the valve (see FIG 1c).”

Regarding claim 13, Croci (FIG 1, applying the variant form FIGs 1b-1c) teaches “wherein the secondary passage (14’) is located on a radially outer side of the movement limit surface (path being radially outside 13 in FIG 1a).”

Regarding claim 14, Redwine (FIGs 1-6) discloses “wherein the tubular portion (78, 80) is formed integrally in one piece with the housing (32) (parts together seen as “integrally in one piece” as components form a single assembly; claim not seen to require a monolithic structure), which forms the pressurizing chamber (32 forms pressurizing chamber).”

Regarding claim 17, Croci (FIG 1, applying the variant form FIGs 1b-1c) teaches “wherein the contact surface of the valve and the movement limit surface of the stopper are configured to make a surface-to-surface contact every time the contact surface of the valve contacts the movement limit surface of the 
Allowable Subject Matter
Claim 16 is allowed.
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, Redwine/Croci are silent regarding “an outer diameter of the valve extension is larger than a diameter of the upstream passage”.
No prior art remedies the deficiencies of Redwine/Croci in an obvious manner.
Regarding claims 11 and 16, none of the art discloses “wherein: the stopper support includes: an inner projection that is shaped in a ring form and projects from one end surface of the stopper support toward the tubular portion, wherein the inner projection contacts an end surface of the tubular portion, which is located on a side that is opposite to the seat portion; and an outer projection that is shaped in a ring form and projects from the one end surface of the stopper support toward the tubular portion while the outer projection is located on a radially outer side of the inner projection, wherein the outer projection contacts the end surface of the tubular portion, which is opposite to the seat portion; and the tubular portion includes a release passage that opens between the inner projection and the outer projection at the end surface of the tubular portion located on the side where the stopper support is located”.
No prior art remedies the deficiencies of Redwine/Croci in an obvious manner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        



/JESSICA CAHILL/Primary Examiner, Art Unit 3753